DETAILED ACTION
	Claims 1-20 are presented on 11/05/2019 for examination on merits.  Claims 1, 8, and 15 are independent base claims.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted as for examination on merits are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: 
Claims 1, 8, and 15 each recite in the accessing step a limitation “the identifier” which appears to refer to “an affinity identifier” defined earlier.  However, other claims use “the affinity identifier” instead.  For formality reasons, the Examiner suggests using “the affinity identifier” .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under 35 U.S.C. 101 because the claim element “One or more computer-storage media” in the claimed invention is directed to non‐statutory subject matter. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). 
The broadest reasonable interpretation of a claim drawn to one or more computer-storage media or a storage medium (also called machine readable medium and other such variations) typically covers forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. In this case, the one or more computer-storage media evidently covers communication media such as a carrier wave; see the Specification [0046] – [0047].
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering nonstatutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356‐57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter non‐transitory computer readable storage media. 
Any amendment to the claim(s) should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(b) is/are determined by the following reasons:
Claims 1, 8, and 15 each recite a limitation for "a request …to access a secret" in the respective accessing step unclearly in view of claims 3, 10, and 17 defining that the request is for a resource of the requesting entity, wherein the resource is an application.  It is unclear whether the request in the claimed invention is for requesting access to a secret at the secret store or requesting access to an application (which is also called a resource in the claims).



Allowable Subject Matter
Claims 1-20 are allowable over prior art for the following reasons:
The closest prior art, Hosier, JR (US 20140282016 A1; hereinafter “Hosier”), Jung (US 20060159268 A1), and Dondeti (US 20100064350 A1) do not disclose the limitations “accessing an affinity identifier tagged to the secret as corresponding to the requesting entity, wherein the identifier indicates a one-way affinity between the requesting entity that is requesting access to the secret and the approving entity that owns the secret, wherein the one-way affinity operates to allow the approving entity to share the secret with the requesting entity; and based on accessing the affinity identifier, grant the requesting entity access to the secret” in combination with other limitations as recited in the independent claims 1, 8, and 15, respectively.  
Hosier discloses using user created affinity groups for organizing and managing user information including the identity of the user as maintained secret to preserve privacy and avoid receipt of unwanted ads (par. 0006-0007 and 0233).  However, Hosier failed to teach that the user created affinity groups are a one-way affinity operating to allow the approving entity to share the secret with the requesting entity. Hosier is silent about using an affinity identifier tagged to the secret and the access to the secret based on accessing the affinity identifier.
Jung discloses a method of key storage and distribution wherein the key distribution device 120 stores the secret keys of all of the home devices registered on the home network (par. 0040).  In Jung, home devices register themselves on the key distribution device and transmit their own respective secret keys to the key distribution device for storage (par. 0045).  However, Jung fails to disclose the step of accessing an affinity identifier tagged to the secret as 
Dondeti teaches a method for security management in a station wherein a secret key distributed only to member stations of the network group (the Abstract and par. 0010).  Dondeti further discloses that the registration entity 37 may be an enrollment server, and establishing the station 30 as a member of the network group 36 may comprise the enrollment server verifying that the station's received credential 32 is in accordance with the pre-registered credential associated with the network group (par. 0026), including include biometric ones such as ones based on fingerprints, pre-shared secret keys (PSKs), and self-signed certificates, initially associated with an affinity group (par. 0035).  However, Dondeli fails to disclose that the secret is associated with an approving entity and accessing an affinity identifier tagged to the secret as corresponding to the requesting entity, wherein the identifier indicates a one-way affinity between the requesting entity that is requesting access to the secret and the approving entity that owns the secret.  
Accordingly, claims 1-20 are allowable over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/15/2021